Affirmed; Opinion Filed February 13, 2020




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01032-CR

                         WILLIAM TRAVIS HENDRIX, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-82878-2017

                             MEMORANDUM OPINION
                          Before Justices Myers, Schenck, and Carlyle
                                   Opinion by Justice Myers
       Appellant William Travis Hendrix appeals his conviction for evading arrest and detention

with a motor vehicle, following his plea of guilty. The trial court assessed punishment at five

years’ confinement.

       On appeal, appellant’s attorney filed a brief in which she concluded the appeal was

frivolous and without merit. We granted counsel’s motion to withdraw and abated the appeals

while the trial court appointed new counsel for appellant, who we asked, upon his appointment, to

determine whether he would adopt the existing brief or file a supplemental or amended brief. The

newly appointed counsel subsequently filed a motion to withdraw in which he stated that he had

thoroughly reviewed the record, the relevant law, and the brief filed by the previous counsel, and

that he likewise concluded the appeal was without merit and frivolous. He moved to adopt the
existing appellant’s brief and asked us to grant his pending motion to withdraw as counsel.

       We conclude the brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why there are no arguable

grounds of error to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.]

1978) (determining whether brief meets requirements of Anders). In her Anders brief, the previous

counsel certified that on April 5, 2019, she served a copy of the brief and her motion to withdraw

on appellant by United States Postal Service certified mail to appellant’s last known address at the

Collin County Detention Center. On April 23, 2019, we sent a letter to appellant notifying him

that his attorney had filed a brief in which she determined the appeal was frivolous and without

merit; that he had the right to file a pro se response; that counsel had informed the Court that a

copy of the record had been made available to appellant; and that if appellant desired to file a

response he should do so by May 23, 2019, or the case would be submitted on the brief of his

attorney. On August 6, 2019, we sent another letter to appellant stating that in April 2019 we had

notified him via letter that his attorney had filed an Anders brief; that in July 2019 new counsel

had been appointed; and that the new counsel had adopted the Anders brief and filed a motion to

withdraw, a copy of which was enclosed with the letter. Appellant did not file a pro se response.

See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (appellant has right to file pro

se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit, and we find nothing in the record that might arguably support

the appeal. We grant counsel’s motion to withdraw.




                                                 –2–
       We affirm the trial court’s judgment.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
181032F.U05




                                               –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WILLIAM TRAVIS HENDRIX, Appellant                  On Appeal from the 366th Judicial District
                                                    Court, Collin County, Texas
 No. 05-18-01032-CR         V.                      Trial Court Cause No. 366-82878-2017.
                                                    Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                       Justices Schenck and Carlyle participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 13th day of February, 2020.




                                              –4–